ALLEN, J.
1. The provision of Article 1, Section 10, of the Ohio Constitution which allows an accused person in any trial in any court to appear and defend in person and with counsel, is applicable to misdemeanor trials arising un*740der the Crabbe Act for unlawful possession of intoxicating liquor.
2.Under Article 1, Section 10, of the Ohio Constitution, a defendant charged with misdemeanor has a constitutional right to be heard in argument through counsel after the evidence is concluded.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Day, Kin-kade and Robinson, JJ., concur.